Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
This Office Action is in response to the applicant’s amendments and remarks filed on 11/26/2021 and 12/03/2021. This Action is made FINAL.
Claim 3 is cancelled. 
Claims 1-2 and 4-13 are pending for examination.

Regarding the objection(s) to the specification, the examiner finds the amendment(s) to the specification filed 11/26/2021 acceptable and withdraws the objection(s) to the specification.   

Regarding the Means plus function invocation under 35 U.S.C. §112(f), the examiner finds the amendment(s) to the claim(s) filed 11/26/2021 provide sufficient structure to overcome the means plus function invocation. 

Regarding the rejection of claims 4-6 and 9-10 under 35 U.S.C. §112(b), applicant’s arguments are persuasive in view of applicant’s amendment to the claim(s) filed 11/26/2021, therefore the rejections are now withdrawn. However, a new grounds of rejection under 35 U.S.C. §112(b) has been introduced through the amended claims, outlined below.

Regarding the rejection of claims 1, 12, and 13 under 35 U.S.C. §102, applicant’s arguments have been considered but are not persuasive. 
Applicant argues that Rychtyckyj et al. (PGPub No US 2020/0004245 A1), henceforth Rychtyckyj, fails to teach the amended limitations of independent claims 1, 12, and 13 (Remarks, page 9). The examiner respectfully disagrees as Rychtyckyj teaches the amended limitations, at least in part.  
Regarding the amended limitations to independent claims 1, 12, and 13, Rychtyckyj teaches:
the state of the occupant includes an [appearance] of the occupant, and (¶[0037]: “Generally, virtual chauffer agent 231 is configured to perform a trip task 218, which… can include a number of subtasks, such as… load luggage”; ¶[0048]: “Thus, completing trip task 218 (i.e., giving person 211 a ride from location 212 to location 219) can include performing one or more subtasks… onboarding can include loading person 211 and loading cargo (e.g., person 211's luggage)”). The appearance of person 211 can include the presence of luggage of the person’s luggage, which must be associated with the person in order to determine that the luggage belongs to person 211. 
[…] the driving controller stops the vehicle at a position at which the occupant is not or hardly influenced by the external environment. (FIG. 2; ¶[0054]: “virtual chauffeur agent 231 can instruct virtual driving system 251 (through driving system agent 256) to drive to location 212, pull up slightly to get out of a puddle, drive to a nearby covered location, etc.”; Where a nearby covered location is a position that is not influenced by the external environment). 
Regarding the remaining amended limitations, applicant’s arguments have been considered but are deemed moot in view of the new grounds of rejection necessitated by applicant’s amendment, outlined below.

Regarding the rejection of claims 2-10 under 35 U.S.C §103, applicant’s arguments have been fully considered and are not persuasive. 

“Claims 2 and 6 stand rejected under 35 U.S.C. § 103 in view of Rychtyckyi et al. and Shimizu et al. (US 2020/0043344). This rejection should be withdrawn for at least the following reason. Claims 2 and 6 depend from independent claim 1 and Shimizu et al. does not make up for the aforementioned deficiencies in the context of Rychtyckyi et al. and independent claim 1. Accordingly, this rejection should be withdrawn”, (Remarks, The First Obviousness Rejection, page 9)
“Claim 3 stands rejected under 35 U.S.C. § 103 in view of Rychtyckyi et al. and Hicok et al. (US 2019/0265703). Withdrawal of this rejection is requested for at least the following reason. Claim 3 depends from independent claim 1 and Hicok et al. fails to make up for the aforementioned deficiencies in the context of Rychtyckyi et al. and independent claim 1. Accordingly, this rejection should be withdrawn”, (Remarks, The Second Obviousness Rejection, page 9)
“Claims 4-5 and 7 stand rejected under 35 U.S.C. § 103 in view of Rychtyckyi et al. and Urano et al. (US 2020/0269663). Withdrawal of this rejection is requested for at least the following reason. Claims 4-5 and 7 depend from independent claim 1 and Urano et al. does not make up for the aforementioned deficiencies with respect to Rychtyckyi et al. and independent claim 1. Accordingly, this rejection should be withdrawn”, (Remarks, The Third Obviousness Rejection, page 10)
“Claims 8-10 stand rejected under 35 U.S.C. § 103 in view of Rychtyckyi et al., Friedland et al. (US 2018/0354411), and Vogel et al. (US 201 7/0330111). This rejection should be withdrawn for at least the following reason. Claims 8-10 depend from independent claim 1 and Friedland et al. and Vogel et al. do not make up for the aforementioned deficiencies with regard to Rychtyckyi et al. in the context of independent claim 1. Accordingly, withdrawal of this rejection is requested”, (Remarks, The Fourth Obviousness Rejection, page 10)

The examiner respectfully disagrees. 
Regarding point a, for at least the reasons outlined above regarding the new grounds of rejection of independent claims 1, 12, and 13, the rejection of dependent claims 2 and 6 under 35 U.S.C. §103 is maintained.

Regarding point b, claim 3 is currently cancelled and so the arguments are moot. Further, though not relied upon in the rejection outlined below, the examiner would like to point out that Hicok when the appearance of the occupant recognized by the part of the program implemented by the processor using the instructions stored in the memory or equivalent is an appearance which is not to be exposed to an external environment [...] (FIG. 1D; ¶[0128]: “A deep neural network accelerated by a deep learning accelerator hardware within a GPU may be used to perform such situational awareness in real time in order to ensure high levels of safety and accurate detection… If a passenger has luggage, the vehicle can detect this and open a luggage compartment into which the passenger may deposit luggage. Once the luggage has been safely stowed, the vehicle can detect this and close the luggage compartment”; Where the vehicle, using a processor, recognizes a passenger with luggage, i.e. the appearance of the occupant includes luggage and where the vehicle opens a luggage compartment for the occupant to stow the luggage so that the luggage is protected, i.e. when the appearance of the occupant is not to be exposed to an external environment). The appearance of the passenger can include the presence of luggage, which must be associated with the passenger, and which is not to be exposed to an external environment. 

Regarding point c, for at least the reasons outlined above regarding the new grounds of rejection of independent claims 1, 12, and 13, the rejection of dependent claims 4-5 and 7 under 35 U.S.C. §103 is maintained. 

Regarding point d, for at least the reasons outlined above regarding the new grounds of rejection of independent claims 1, 12, and 13, the rejection of dependent claims 8-10 under 35 U.S.C. §103 is maintained.




Claim Objections
Claims 8, 9, and 10 are objected to because of the following informalities.  
Claim 8 recites “any device that communicates with a terminal device... various pieces of information including the weather information... the any device that communicates”, should read — [[any]]a device that communicates with a terminal device... various pieces of information including [[the]] weather information... the [[any]] device that communicates —. 
Claim 9 recites “the any device that communicates with the terminal device... the any device that communicates with the terminal device”, should read — the [[any]] device that communicates with the terminal device... the [[any]] device that communicates with the terminal device —. 
Claim 10 recites “the any device that communicates with the terminal device”, should read — the [[any]] device that communicates with the terminal device —. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2, 4-7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2, 4-7, and 11, the phrase "or equivalent" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or equivalent"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
For the purposes of examination, the examiner will take “part of the program implemented by the processor using the instructions stored in the memory or equivalent” as —part of the program implemented by the processor using the instructions stored in the memory — based on at least page 12, lines 1-16 and FIG. 1 of the specification.

Additionally, claim 5 recites “a part of a program implemented by a processor using instructions stored in a memory or equivalent that estimates the degree of sunlight at the boarding position in each time period, and when the degree of sunlight estimated by the part of the program implemented by the processor using instructions stored in the memory or equivalent” where it is unclear if the underlined portions refer to the element in independent claim 1 with the same title. 
For the purposes of examination, the examiner will take “a part of a program implemented by a processor using instructions stored in a memory or equivalent” of claim 5 as the same element recited in independent claim 1 based on at least page 28, lines 14-16, FIG. 1, and FIG. 2 of the specification.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rychtyckyj et al. (PGPub No US 2020/0004245 A1) in view of Friedman et al. (PGPub No US 2020/0041303 A1), henceforth known as Rychtyckyj and Friedman, respectively.
	Rychtyckyj was first cited in a previous Office Action.

Regarding claim 1, Rychtyckyj teaches:
A vehicle control system comprising: 
(Rychtyckyj, FIG. 1; FIG. 2; 
¶[0026]: “FIG. 2 illustrates an example autonomous vehicle 201… Vehicle 201 can be an autonomous ground based vehicle and can include any of the components described with respect to computing device 100”; 
¶[0028]: “As depicted in FIG. 2, vehicle 201 includes environmental sensors 202, motion sensors 208, motion components 213, virtual driving system 251, and virtual chauffer agent 231”)

a part of a program implemented by a processor using instructions stored in a memory or equivalent that recognizes a surrounding environment of a vehicle; and 
(Rychtyckyj, FIG. 1; FIG. 2; 
¶[0017]: “FIG. 1 illustrates an example block diagram of a computing device 100… Computing device 100 can perform various communication and data transfer functions and can execute one or more application programs, such as the application programs described herein”; 
¶[0029]: “Environmental sensors 202 further include camera(s) 206, LIDAR sensor(s) 203, and Radar sensor(s) 204. Camera(s) 206, LIDAR sensor(s) 203, and Radar sensor(s) 204 can capture images of and/or sense other objects in environment 200”; ¶[0034]: “Generally, virtual driving system 251 is configured to control (e.g., set, transition, etc.) the configuration of motion components 213… Virtual driving system 251 may also include an environment sensing agent… The environment sensing agent can interact with environmental sensors 202”; 
Where the environment sensing agent, part of the virtual driving system 251 implemented through programs executed by computing device 100 (a part of a program implemented by a processor using instructions stored in a memory or equivalent), interacts with the environment that recognizes a surrounding environment of a vehicle))

a driving controller that performs speed control and steering control of the vehicle automatically on the basis of a recognition result obtained by the part of the program implemented by the processor using the instructions stored in the memory or equivalent, wherein 
(Rychtyckyj, FIG. 2; 
¶[0032]: “Configuration of motion components 213 defines the motion of vehicle 201, including direction, speed, and acceleration/deceleration”; 
¶[0034]: “virtual driving system 251 is configured to control (e.g., set, transition, etc.) the configuration of motion components 213… The environment sensing agent can interact with environmental sensors 202”; ¶[0035]: “Configuration manager 252 can access sensor data from environmental sensors 202 (e.g., sensor data 222)… From the sensor data, configuration manager can determine configuration changes to safely operate vehicle 201”; 
¶[0036]: “Control systems 254 can include an integrated set of control systems for fully autonomous movement of vehicle 201. For example, control systems 254 can include a throttle control system to control throttle 242, a steering system to control wheels 241, a collision avoidance system to control brakes 243, etc.”; 
Where the virtual driving system 251 (a driving controller) autonomously controls speed and steering of vehicle 201 (that performs speed control and steering control of the vehicle automatically) based on sensor data 222 from environmental sensors 202 from the environment sensing agent (on the basis of a recognition result obtained by the part of the program implemented by the processor using the instructions stored in the memory or equivalent)) 

when the vehicle is moved to a boarding position at which an occupant boards the vehicle and is stopped, the driving controller stops the vehicle on the basis of at least one of weather information at the boarding position, a state of the occupant recognized by the part of the program implemented by the processor using the instructions stored in the memory or equivalent, and an environment of the boarding position recognized by the part of the program implemented by the processor using the instructions stored in the memory or equivalent and
(Rychtyckyj, FIG. 2;
¶[0041]: “Virtual chauffer agent 231 can send commands to driving system agent 256. Commands can instruct virtual driving system 251 to take various actions defined in a task, such as, for example, driving to a location”; 
¶[0048]: “completing trip task 218 (i.e., giving person 211 a ride from location 212 to location 219) can include performing one or more subtasks. For example, trip task 218 can include an authentication task, a drive to location 212 task, an onboard person 211 task, a drive to location 219 task, and an offboard person 211 task”; 
¶[0041]: “Virtual chauffer agent 231 can also communicate with an environment sensing agent and/or an interior sensing agent of virtual driving system 251 to access sensor data or reasoning based on sensor data (e.g., is vehicle parked in a puddle)”; 
¶[0054]: “Method 400 includes performing the rider service task, which may include changing configuration of the vehicle (305). For example, virtual chauffeur agent 231 can instruct virtual driving system 251 (through driving system agent 256) to drive to location 212, pull up slightly to get out of a puddle, drive to a nearby covered location, etc.”; 
When vehicle 201 stops at location 212 to onboard person 211 (when the vehicle is moved to a boarding position at which an occupant boards the vehicle and is stopped), the virtual chauffer agent 231, through virtual driving system 251, stops vehicle 201 at location 212 to onboard person 211 (the driving controller stops the vehicle), and instructs virtual driving system 251 to pull up slightly to get out of a puddle or drive to a nearby covered location detected by the environment sensing agent, (on the basis of at least one of... an environment of the boarding position recognized by the part of the program implemented by the processor using the instructions stored in the memory or equivalent))

determines a stopping position of the vehicle according to the environment of the boarding position or the state of the occupant when the weather information is a predetermined state. 
(Rychtyckyj, FIG. 2;
 ¶[0041]: “Virtual chauffer agent 231 can also communicate with an environment sensing agent and/or an interior sensing agent of virtual driving system 251 to access sensor data or reasoning based on sensor data (e.g., is vehicle parked in a puddle)”; 
Method 400 includes performing the rider service task, which may include changing configuration of the vehicle (305). For example, virtual chauffeur agent 231 can instruct virtual driving system 251 (through driving system agent 256) to drive to location 212, pull up slightly to get out of a puddle, drive to a nearby covered location, etc.”; 
Where virtual chauffer agent 231 instructs virtual driving system 251 to pull up slightly to get out of a puddle or drive to a nearby covered location, (determines a stopping position of the vehicle according to the environment of the boarding position))

wherein the state of the occupant includes an [appearance] of the occupant, and 
(Rychtyckyj, 
¶[0037]: “Generally, virtual chauffer agent 231 is configured to perform a trip task 218, which… can include a number of subtasks, such as… load luggage”;
¶[0048]: “Thus, completing trip task 218 (i.e., giving person 211 a ride from location 212 to location 219) can include performing one or more subtasks… onboarding can include loading person 211 and loading cargo (e.g., person 211's luggage)”;
Where the appearance of person 211 includes person 211’s baggage (wherein the state of the occupant includes an [appearance] of the occupant))

[...], the driving controller stops the vehicle at a position at which the occupant is not influenced by the external environment.
(Rychtyckyj, FIG. 2; 
¶[0054]: “virtual chauffeur agent 231 can instruct virtual driving system 251 (through driving system agent 256) to drive to location 212, pull up slightly to get out of a puddle, drive to a nearby covered location, etc.”; 
Where a nearby covered location is a position that is not influenced by the external environment (the driving controller stops the vehicle at a position at which the occupant is not influenced by the external environment)).

 appearance of the occupant and wherein when the appearance of the occupant recognized by the part of the program implemented by the processor using the instructions stored in the memory or equivalent is an appearance which is not to be exposed to an external environment, the limitations bolded for emphasis.
However, in the same field of endeavor, Friedman teaches:
[wherein the state of the occupant includes an] appearance [of the occupant, and]
(Friedman, FIG. 1; FIG. 3: (S304); FIG. 7; ¶[0032];
¶[0027]: “...The camera 102 can be configured to capture visual data of the vehicle interior and/or the vehicle exterior. When the user enters the vehicle, the camera 102 can acquire at least an image from the user. The image can include dress (e.g., a heavy jacket, a pair of gloves) of the user, luggage of the user, trip supplies (e.g., a boot, an umbrella), or the like. The image acquired by the camera 102 can be sent to the processing group 100B for visual data processing. The visual data processing can be implemented by signal processing, imaging processing, or video processing through a processing device 114 of the apparatus 100. Upon completion of the visual data processing, the apparatus 100 can detect whether the user is prepared for future weather that may be encountered. For example, the apparatus 100 can detect that the user does not carry an umbrella or does not wear rain boots...”;
Where the processing group 100B, implemented by a processor, determines a state of the user which includes an appearance of the user ([wherein the state of the occupant includes an] appearance [of the occupant]))

wherein when the appearance of the occupant recognized by the part of the program implemented by the processor using the instructions stored in the memory or equivalent is an appearance which is not to be exposed to an external environment[, the driving controller...].
(Friedman, FIG. 1; FIG. 3: (S304), (S312); FIG. 7; ¶[0032]; ¶[0045];
¶[0027]: “...The camera 102 can be configured to capture visual data of the vehicle interior and/or the vehicle exterior. When the user enters the vehicle, the camera 102 can acquire at least an image from the user. The image can include dress (e.g., a heavy jacket, a pair of gloves) of the user, luggage of the user, trip supplies (e.g., a boot, an umbrella), or the like. The image acquired by the camera 102 can be sent to the processing group 100B for visual data processing. The visual data processing can be implemented by signal processing, imaging processing, or video processing through a processing device 114 of the apparatus 100. Upon completion of the visual data processing, the apparatus 100 can detect whether the user is prepared for future weather that may be encountered. For example, the apparatus 100 can detect that the user does not carry an umbrella or does not wear rain boots...”;
¶[0044]: “...In an example, the processing device 114 recognizes that the destination of the trip has rain (steps 306 and 308) and the user does not have an umbrella (step 304). The processing device 114 can remind the user to bring an umbrella. In another example, when the user plans to drive to a beach that is captured by the processing device 114 at step 306, the apparatus 100 captures advisories related to the beach for poor water conditions at step 308. The processing device 114 can notify the user before leaving the vehicle so the user can decide whether to continue to the beach”;
When the processing group 100B, implemented by a processor, recognizes a state of the user which includes an appearance of the user (when the appearance of the occupant recognized by the part of the program implemented by the processor using the instructions stored in the memory or equivalent), as an appearance that does not have an umbrella, i.e. not to be exposed to the external environment (is an appearance which is not to be exposed to an external environment), and recommends bringing an umbrella or advising a different destination ([, the driving controller...])).

	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Rychtyckyj with the features of determining an appearance of a passenger is not to be exposed to an external environment of Friedman because “...The user information includes trip supplies (e.g., an umbrella, a pair of rain boots) that the user prepares for the trip. The user information can also include dress (e.g., a heavy jacket, a pair of gloves) that the user wears” (Friedman, ¶[0006]) and “...The trip suggestions are also provided regarding the trip supplies and trip safety through the speaker or the display device based on the captured user information, the captured trip information and the retrieved weather information. For example, the user can be reminded to bring an umbrella when rain is expected at the destination” (Friedman, ¶[0006]). 

Regarding claim 6, Rychtyckyj and Friedman teach the vehicle control system according to claim 1. Rychtyckyj further teaches:
when a plurality of boarding positions are present, the driving controller stops the vehicle near a boarding position of which the environment is recognized to include the presence of eaves by the part of the program implemented by the processor using the instructions stored in the memory or equivalent. 
(Rychtyckyj, FIG. 1; 
¶[0054]: “virtual chauffeur agent 231 can instruct virtual driving system 251 (through driving system agent 256) to drive to location 212, pull up slightly to get out of a puddle, drive to a nearby covered location, etc.”; 
Where location 212, pulling up slightly to get out of a puddle, and driving to a nearby covered location constitutes a plurality of boarding positions (when a plurality of boarding positions are present) and where virtual chauffer agent 231 stops the vehicle at a nearby covered location, i.e. a location including the presence of eaves (the driving controller stops the vehicle near a boarding position of which the environment is recognized to include the presence of eaves by the part of the program implemented by the processor using the instructions stored in the memory or equivalent)).

Regarding claim 12, the claim limitations recite a method having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above.

Regarding claim 13, the claim limitations recite a computer-readable non-transitory storage medium having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. 
Regarding the additional limitations of claim 13, Rychtyckyj further teaches: 
A computer-readable non-transitory storage medium storing a program for causing a computer to execute 
(Rychtyckyj, FIG. 1; 
¶[0019]: “Memory device(s) 104 include various computer storage media, such as volatile memory (e.g., random access memory (RAM) 114) and/or nonvolatile memory (e.g., read-only memory (ROM) 116). Memory device(s) 104 may also include rewritable ROM, such as Flash memory”; 
¶[0165]: “one or more processors are configured to execute instructions (e.g., computer-readable instructions, computer-executable instructions, etc.) to perform any of a plurality of described operations”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rychtyckyj and Friedman, as applied to claim 1, above, and in further view of Shimizu et al. (PGPub No US 2020/0043344 A1), henceforth known as Shimizu. 
Shimizu was first cited in a previous Office Action.

Regarding claim 2, Rychtyckyj and Friedman teach the vehicle control system according to claim 1. Although Rychtyckyj teaches the environment of the boarding position includes the presence of eaves at the boarding position (¶[0054]: “Method 400 includes performing the rider service task, which may include changing configuration of the vehicle (305). For example, virtual chauffeur agent 231 can instruct virtual driving system 251 (through driving system agent 256) to drive to location 212, pull up slightly to get out of a puddle, drive to a nearby covered location, etc.”; Where the driving to a nearby covered location is equivalent to a presence of eaves at the boarding position), the combination of Rychtyckyj and Friedman fails to teach the limitations of claim 2 as a whole. 

However, in the same field of endeavor, Shimizu teaches: 
the environment of the boarding position includes the presence of eaves at the boarding position, and when the weather information indicates that the weather at the boarding position is bad, the driving controller determines the stopping position of the vehicle on the basis of the presence of eaves recognized by the part of the program implemented by the processor using the instructions stored in the memory or equivalent and the state of the occupant.
(Shimizu, FIG. 4; FIG. 8: (304); FIG. 15: (103), (462); FIG. 21: (603); ¶[0103]; ¶[0104]; ¶[0109]; ¶[0111]; ¶[0322]-¶[0323];
¶[0107]: “The situation recognition unit 162 recognizes the situation where the vehicle 11 is placed… Examples of the situation recognized by the situation recognition unit 162 include… the weather”; 
¶[0136]: “there is a stop where a bus shelter provided with a roof for protecting against wind, rain, sunshine and the like is installed. A bus shelter 304 in FIG. 8 is an example thereof”; 
¶[0138]: “the vehicle-exterior monitoring unit 171 holds in advance a pattern of the shape of a facility installed at a stop, such as… a bus shelter… and performs pattern recognition using the pattern to detect a stop in the vehicle-exterior image”;  
¶[0142]: “in the case where a structure (hereinafter, referred to as the stop structure) for passengers waiting for a bus such as a bus shelter and a waiting room is installed at the stop, the stop reference position is set on the basis of the stop structure. For example, in the case where a bus shelter is installed, the area under the roof of the bus shelter is set to the stop reference position. Further, for example, in the case where the getting-on position (boarding position) is indicated at the stop, the getting-on position is set to the stop reference position”; 
¶[0167]: “the vehicle-exterior monitoring unit 171 may change the score to be given, depending on the situation around the stop recognized by the situation recognition unit 162. For example, in the case of a stop including a bus shelter, it is assumed that the possibility that passengers wait in the bus shelter increases at the time of strong sunshine or bad weather such as rain and snow as compared with the other cases”; 
Where the bus stop, a boarding location, includes a shelter, i.e. eaves (the environment of the boarding position includes the presence of eaves at the boarding position), and where the situation recognition unit determines the weather around the bus shelter is bad if it is raining or snowing (and when the weather information indicates that the weather at the boarding position is bad), and the vehicle control unit 151 autonomously stops after determining the stop position at the bus shelter recognized by vehicle-exterior monitoring unit 171 (the driving controller determines the stopping position of the vehicle on the basis of the presence of eaves recognized by the part of the program implemented by the processor using the instructions stored in the memory or equivalent) and after determining there is a passenger present, i.e. a state of the passenger, see FIG. 6: (S7) (and the state of the occupant)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the vehicle control system of Rychtyckyj and Friedman with the features of Shimizu because “The present technology has been made… to make it possible to properly perform driving of a moving object on the basis of a person getting on the moving object or a candidate therefor and a person getting off the moving object or a candidate therefor” (Shimizu, ¶[0005]). That is, the features of Shimizu allow proper autonomous driving of a bus or taxi that allows a person to board or depart as necessary because “it is assumed that the possibility that passengers wait in the bus shelter increases at the time of strong sunshine or bad weather such as rain and snow” (Shimizu, ¶[0167]).

Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rychtyckyj and Friedman, as applied to claim 1, above, and in further view of Urano et al. (PGPub No US 2020/0269663 A1), henceforth known as Urano. 
Urano was first cited in a previous Office Action.
Regarding claim 4, Rychtyckyj and Friedman teach the vehicle control system according to claim 1.
Rychtyckyj further teaches 
[…] the driving controller stops the vehicle at a position at which the occupant is not hit by sunlight 
(Rychtyckyj, FIG. 2; 
¶[0054]: “virtual chauffeur agent 231 can instruct virtual driving system 251 (through driving system agent 256) to drive to location 212, pull up slightly to get out of a puddle, drive to a nearby covered location, etc.”; 
[…] the driving controller stops the vehicle at a position at which the occupant is not hit by sunlight)).  

Rychtyckyj and Friedman fail to teach the remaining limitations of claim 4. 

However, in the same field of endeavor, Urano teaches:
the environment of the boarding position includes a degree of sunlight at the boarding position, and 
(Urano, FIG. 4; 
¶[0029]: “the vehicle may be traveling to pick up a passenger. To improve passenger comfort levels, the vehicle may activate the limited sunshades before arrival at a passenger pickup location”; 
¶[0030]: “The activation condition is a condition for activating a sunshade. Activation conditions include... exterior and/or compartment illuminance exceeding a threshold”; ¶[0031]: “One or more sensors may be used to detect the current conditions. In one example, a vision sensor may identify rain or sunlight levels”; 
Where autonomous vehicle 428 detects an amount of sunlight at a pickup location, i.e. a degree of sunlight at the boarding position (the environment of the boarding position includes a degree of sunlight at the boarding position))

when the degree of sunlight recognized by the part of the program implemented by the processor using the instructions stored in the memory or equivalent is determined to be equal to or larger than a predetermined reference value […]. 
(Urano,  FIG. 4; 
¶[0029]: “the vehicle may be traveling to pick up a passenger. To improve passenger comfort levels, the vehicle may activate the limited sunshades before arrival at a passenger pickup location”; 
The activation condition is a condition for activating a sunshade. Activation conditions include... exterior and/or compartment illuminance exceeding a threshold”; ¶[0031]: “One or more sensors may be used to detect the current conditions. In one example, a vision sensor may identify rain or sunlight levels”; 
¶[0068]: “The sunshade control system 400 includes the processor 420 coupled to the computer-readable medium 414. The processor 420 performs processing, including the execution of software stored on the computer-readable medium 414 providing functionality according to the disclosure”; 
Where autonomous vehicle 428 uses sensors to detect sunlight and determines when the exterior illuminance exceeds a threshold (when the degree of sunlight recognized by the part of the program implemented by the processor using the instructions stored in the memory or equivalent is determined to be equal to or larger than a predetermined reference value) and where the sunshade control system 400 implements the described functions using a processor and software, i.e. the part of the program implemented by the processor using the instructions stored in the memory or equivalent).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Rychtyckyj and Friedman with the feature of detecting the amount of sunlight at a boarding position of Urano because, “For improved passenger comfort, sunshades may cover the windows during autonomous operation” and “during autonomous operation, a sunshade controller may activate the sunshades in response to weather (e.g., heat) and/or lighting conditions” (Urano, ¶[0016]).

Regarding claim 5, Rychtyckyj and Friedman teach the vehicle control system according to claim 1. 
Rychtyckyj further teaches:
[…] the driving controller stops the vehicle at a position at which the occupant is not hit by sunlight 
(Rychtyckyj, FIG. 2; 
virtual chauffeur agent 231 can instruct virtual driving system 251 (through driving system agent 256) to drive to location 212, pull up slightly to get out of a puddle, drive to a nearby covered location, etc.”; 
Where a nearby covered location is a position that is not hit by sunlight ([…] the driving controller stops the vehicle at a position at which the occupant is not hit by sunlight)). 

Rychtyckyj and Friedman fail to teach the remaining limitations of claim 5. 

However, in the same field of endeavor, Urano teaches:
the environment of the boarding position includes a degree of sunlight at the boarding position, 
(Urano, FIG. 4; 
¶[0029]: “the vehicle may be traveling to pick up a passenger. To improve passenger comfort levels, the vehicle may activate the limited sunshades before arrival at a passenger pickup location”; 
¶[0030]: “The activation condition is a condition for activating a sunshade. Activation conditions include... exterior and/or compartment illuminance exceeding a threshold”; 
¶[0031]: “The weather conditions may include... sunny weather... One or more sensors may be used to detect the current conditions. In one example, a vision sensor may identify... sunlight levels... The sunshade control system may also determine environmental conditions... based on weather reports... The current conditions may also be obtained from an external source, such as the Internet”; 
Where autonomous vehicle 428 detects an amount of sunlight at a pickup location, i.e. a degree of sunlight at the boarding position (the environment of the boarding position includes a degree of sunlight at the boarding position))

the system further includes a part of a program implemented by a processor using instructions stored in a memory or equivalent that estimates the degree of sunlight at the boarding position in each time period, and 

¶[0029]: “the vehicle may be traveling to pick up a passenger. To improve passenger comfort levels, the vehicle may activate the limited sunshades before arrival at a passenger pickup location”; 
¶[0030]: “The activation condition is a condition for activating a sunshade. Activation conditions include... exterior and/or compartment illuminance exceeding a threshold”; 
¶[0031]: “The weather conditions may include... sunny weather... One or more sensors may be used to detect the current conditions. In one example, a vision sensor may identify... sunlight levels... The sunshade control system may also determine environmental conditions... based on weather reports... The current conditions may also be obtained from an external source, such as the Internet”; 
¶[0068]: “The sunshade control system 400 includes the processor 420 coupled to the computer-readable medium 414. The processor 420 performs processing, including the execution of software stored on the computer-readable medium 414 providing functionality according to the disclosure”; 
Where autonomous vehicle 428 uses sensors or weather reports to detect the current conditions including a level of sunlight, i.e. estimates the degree of sunlight in each time period (the system further includes a part of a program implemented by a processor using instructions stored in a memory or equivalent that estimates the degree of sunlight at the boarding position in each time period) and where the sunshade control system 400 implements the described functions using a processor and software, i.e. a part of a program implemented by a processor using instructions stored in a memory or equivalent)

when the degree of sunlight estimated by the part of a program implemented by a processor using instructions stored in a memory or equivalent is determined to be equal to or larger than a predetermined reference value […]. 
(Urano, FIG. 4; ¶[0068];
¶[0029]: “the vehicle may be traveling to pick up a passenger. To improve passenger comfort levels, the vehicle may activate the limited sunshades before arrival at a passenger pickup location”; 
¶[0030]: “The activation condition is a condition for activating a sunshade. Activation conditions include... exterior and/or compartment illuminance exceeding a threshold”; 
The weather conditions may include... sunny weather... One or more sensors may be used to detect the current conditions. In one example, a vision sensor may identify... sunlight levels... The sunshade control system may also determine environmental conditions... based on weather reports... The current conditions may also be obtained from an external source, such as the Internet”; 
Where autonomous vehicle 428 determines when the exterior illuminance exceeds a threshold, i.e. the degree of sunlight is equal to or larger than a predetermined reference value (when the degree of sunlight estimated by the part of a program implemented by a processor using instructions stored in a memory or equivalent is determined to be equal to or larger than a predetermined reference value) and where the sunshade control system 400 implements the described functions using a processor and software, i.e. the part of a program implemented by a processor using instructions stored in a memory or equivalent). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Rychtyckyj and Friedman with the feature of detecting the amount of sunlight at a boarding position of Urano because, “For improved passenger comfort, sunshades may cover the windows during autonomous operation” and “during autonomous operation, a sunshade controller may activate the sunshades in response to weather (e.g., heat) and/or lighting conditions” (Urano, ¶[0016]).

Regarding claim 7, Rychtyckyj and Friedman teach the vehicle control system according to claim 1.
Rychtyckyj further teaches:
when an influence of an external environment recognized by the part of the program implemented by the processor using the instructions stored in the memory or equivalent […], the driving controller executes a process of determining a stopping position of the vehicle.
(Rychtyckyj, FIG. 2; 
Virtual chauffer agent 231 can also communicate with an environment sensing agent and/or an interior sensing agent of virtual driving system 251 to access sensor data or reasoning based on sensor data (e.g., is vehicle parked in a puddle)”; 
¶[0054]: “virtual chauffeur agent 231 can instruct virtual driving system 251 (through driving system agent 256) to drive to location 212, pull up slightly to get out of a puddle, drive to a nearby covered location, etc.”
Where when the environment sensing agent determines the vehicle is parked in a puddle (when an influence of an external environment recognized by the part of the program implemented by the processor using the instructions stored in the memory or equivalent), the virtual chauffeur agent 231 determines where to stop based on the external environment, e.g. the puddle ([…], the driving controller executes a process of determining a stopping position of the vehicle)). 

Rychtyckyj and Friedman fail to explicitly teach when an influence of an external environment recognized by the recognizer is larger than a predetermined reference, the limitation bolded for emphasis.

However, in the same field of endeavor, Urano teaches:
[when an influence of an external environment recognized by the part of the program implemented by the processor using the instructions stored in the memory or equivalent] is larger than a predetermined reference […]. 
(Urano, FIG. 4; 
¶[0029]: “the vehicle may be traveling to pick up a passenger. To improve passenger comfort levels, the vehicle may activate the limited sunshades before arrival at a passenger pickup location”; 
¶[0030]: “The activation condition is a condition for activating a sunshade. Activation conditions include... exterior and/or compartment illuminance exceeding a threshold”; ¶[0031]: “One or more sensors may be used to detect the current conditions. In one example, a vision sensor may identify rain or sunlight levels”; 
The sunshade control system 400 includes the processor 420 coupled to the computer-readable medium 414. The processor 420 performs processing, including the execution of software stored on the computer-readable medium 414 providing functionality according to the disclosure”; 
Where autonomous vehicle 428 uses sensors to detect sunlight in an exterior environment of the vehicle and determines when the exterior illuminance exceeds a threshold ([when an influence of an external environment recognized by the part of the program implemented by the processor using the instructions stored in the memory or equivalent] is larger than a predetermined reference) and where the sunshade control system 400 implements the described functions using a processor and software, i.e. the part of the program implemented by the processor using the instructions stored in the memory or equivalent).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Rychtyckyj and Friedman with the feature of detecting the amount of sunlight at a boarding position of Urano because, “For improved passenger comfort, sunshades may cover the windows during autonomous operation” and “during autonomous operation, a sunshade controller may activate the sunshades in response to weather (e.g., heat) and/or lighting conditions” (Urano, ¶[0016]).

Claims 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rychtyckyj and Friedman as applied to claim 1, above, and in further view of Shmueli Friedland et al. (PGPub No US 2018/0354411 A1) and Vogel et al. (PGPub No US 2017/0330111 A1), henceforth known as Shmueli Friedland and Vogel, respectively. 
Shmueli Friedland and Vogel were first cited in a previous Office Action.

Regarding claim 8, Rychtyckyj and Friedman teach the vehicle control system according to claim 1. Although Rychtyckyj teaches the driving controller moves and stops the vehicle at a boarding position as outlined in claim 1, above, Rychtyckyj and Friedman fail to explicitly teach the limitations of claim 8 as a whole. 

However, in the same field of endeavor, Shmueli Friedland teaches:
any device that communicates with a terminal device carried by the occupant that notifies  the terminal device of various pieces of information [...], 
(Shmueli Friedland, FIG. 1; FIG. 5a; 
¶[0030]: “one or more instructions of the controller 34 are embodied in the passenger management system 100 and, when executed by the processor 44, manage the interaction between the passenger and the autonomous vehicle through various interfaces. Such passenger vehicle interfaces may include… messages on the passenger's mobile device which may include text, audio or video”; 
¶[0050]: “The system 100 notifies the passenger of being paired with the approaching vehicle 10 at 96. The passenger may be notified via a mobile communication device such as a smart phone, mobile tablet or other suitable device”; 
Where the system 100 sends messages to the passenger’s mobile device regarding the approach of the requested vehicle (any device that communicates with a terminal device carried by the occupant that notifies the terminal device of various pieces of information [...]))

wherein the driving controller moves and stops the vehicle at a boarding position at an instruction time instructed by the occupant, […] 
(Shmueli Friedland, FIG. 1; FIG. 5a; 
¶[0024]: “the autonomous vehicle 10 generally includes… at least one controller 34”; 
¶[0028]-[0029]: “The controller 34 includes at least one processor 44… The instructions, when executed by the processor 44, receive and process signals from the sensor system 28… and generate control signals to the actuator system 30 to automatically control the components of the autonomous vehicle 10 based on the logic, calculations, methods, and/or algorithms”; 
¶[0037: “In accordance with a typical use case workflow, a registered user of the remote transportation system 52 can create a ride request via the user device 54. The ride request will typically indicate the passenger's desired pickup location (or current GPS location), the desired destination location (which may identify a predefined vehicle stop and/or a user-specified passenger destination), and a pickup time. The remote transportation system 52 receives the ride request, processes the request, and dispatches a selected one of the autonomous vehicles 10a-10n (when and if one is available) to pick up the passenger at the designated pickup location and at the appropriate time”; 
Where controller 34 stops autonomous vehicle 10 according to the passenger’s desired pickup location and pickup time (wherein the driving controller moves and stops the vehicle at a boarding position at an instruction time instructed by the occupant)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Rychtyckyj and Friedman with the feature of communicating with a user’s mobile device of Shmueli Friedland to “provide an enhanced passenger use and experience of an autonomous vehicle such as providing a user of an autonomous vehicle and unambiguous way of identification of the vehicle prior to use” (Shmueli Friedland, ¶[0004]). That is, notifying the passenger of the approach of the requested vehicle through the passenger’s mobile device allows unambiguous identification of the vehicle. 

Although Rychtyckyj teaches determining the weather (FIG. 2; ¶[0016]; ¶[0026]; ¶[0044]) and Shmueli Friedland teaches determining if there is rainfall at the boarding location (¶[0051]; ¶[0055]), the combination of Rychtyckyj, Friedman, and Shmueli Friedland fails to explicitly teach notifies the terminal device of various pieces of information including the weather information and when the weather information indicates that the weather at the instruction time is bad, the any device that communicates with the terminal device carried by the occupant notifies the terminal device of information proposing to change the instruction time, the limitations bolded for emphasis. 

However, in the same field of endeavor, Vogel teaches:
[any device that communicates with a terminal device carried by the occupant that notifies the terminal device of various pieces of information,] including the weather information
(Vogel, FIG. 41; FIG. 48; FIG. 49; 
¶[0056]: “In the example shown in FIG. 41, this weather prediction is designated a “yellow flag,” in that it notifies the traveler of a potential problem which may or may not actually come to pass. In the example shown, the traveler is informed that rain is predicted for the area encompassing the travel route during the trip. The traveler then has the ability to change the pick-up time and/or ridesharing option to make it more likely that he/she reaches the destination by the appointed time”; 
¶[0067]: “If, after the time the traveler books the ride but before the ride actually commences, the traveler should be prompted to change his/her travel plans because of a change in circumstances (e.g., weather, traffic, etc.), process orchestrator module 330 may employ notification service module 320 to issue one or more notifications to user mobile app 305. For example, process orchestrator module 330 may instruct notification service 320 to issue notifications which will be automatically presented to the user of a mobile device executing the mobile app 305, whether or not the user is actively using the device at the time the notification is received, so as to get the user's attention”; 
Where the process orchestrator module 330 ([any device that communicates with a terminal device carried by the occupant]) issues a notification to the user’s mobile device ([that notifies the terminal device of various pieces of information,]) including rain (including the weather information))

when the weather information indicates that the weather at the instruction time is bad, the any device that communicates with the terminal device carried by the occupant notifies the terminal device of information proposing to change the instruction time. 
(Vogel, FIG. 41; FIG. 48; FIG. 49; 
¶[0056]: “In the example shown in FIG. 41, this weather prediction is designated a “yellow flag,” in that it notifies the traveler of a potential problem which may or may not actually come to pass. In the example shown, the traveler is informed that rain is predicted for the area encompassing the travel route during the trip. The traveler then has the ability to change the pick-up time and/or ridesharing option to make it more likely that he/she reaches the destination by the appointed time”; 
FIG. 42 depicts representative notifications which may be sent to a traveler in act 208 if observed travel conditions are almost certain to affect the trip. In the example shown in FIG. 42, a notification of an accident along the travel route is shown. In the example shown, this notification is designated a “red flag,” in that it notifies the traveler of conditions which almost certainly will affect the traveler's trip. As such, in the example shown, the traveler may change the pick-up time, ridesharing option, and/or other details of the planned trip”; 
¶[0067]: “If, after the time the traveler books the ride but before the ride actually commences, the traveler should be prompted to change his/her travel plans because of a change in circumstances (e.g., weather, traffic, etc.), process orchestrator module 330 may employ notification service module 320 to issue one or more notifications to user mobile app 305. For example, process orchestrator module 330 may instruct notification service 320 to issue notifications which will be automatically presented to the user of a mobile device executing the mobile app 305, whether or not the user is actively using the device at the time the notification is received, so as to get the user's attention”; 
When rain is predicted for the area encompassing the travel route (when the weather information indicates that the weather at the instruction time is bad), process orchestrator module 330 (the any device that communicates with the terminal device carried by the occupant) issues a notification to the user’s mobile device prompting the traveler to change the pick-up time, i.e. a proposal to change the pick-up time (notifies the terminal device of information proposing to change the instruction time)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Rychtyckyj, Friedman, and Shmueli Friedland with the feature of proposing to change the requested pickup time based on weather of Vogel because “inclement weather may increase the travel time associated with a reserved trip” and thus, “the user will be notified if any potential delays are identified” (Vogel, ¶[0038]).

Regarding claim 9, Rychtyckyj, Friedman, Shmueli Friedland, and Vogel teach the vehicle control system according to claim 8. Vogel further teaches:
the any device that communicates with the terminal device carried by the occupant sends a notification to the terminal device, the notification asking whether the occupant will board the vehicle at a boarding position […], and 
(Vogel, FIG. 17; FIG. 48; FIG. 49; 
¶[0023]: “functionality may be provided to a traveler via one or more “apps” configured for execution on a mobile device”; 
¶[0029]: “A traveler may specify a pickup location in any of numerous ways. In the example shown in FIGS. 5-7, a traveler is shown a facility to which he/she may provide input (e.g., typewritten input, voice input, etc.) describing a particular pick-up location, or indicate that the pick-up location is to be his/her current location. In the example shown, the user has indicated that his/her current location (i.e., Two Embarcadero Center in San Francisco, Calif.) is to be the pick-up location, and this location is represented on a map display”; 
¶[0035]: “The process then proceeds to acts 95, wherein the traveler is prompted to confirm his/her travel plans. FIG. 17 shows a representative screen interface through which a traveler may be prompted to confirm his/her plans”; 
Where process orchestrator module 330 sends a confirmation message to a traveler’s mobile device (the any device that communicates with the terminal device carried by the occupant sends a notification to the terminal device) to confirm the traveler’s pick-up location (the notification asking whether the occupant will board the vehicle at a boarding position))

[… stops the vehicle…] on the basis of information acquired from the terminal device in response to the notification of the any device that communicates with the terminal device carried by the occupant. 
(Vogel, FIG. 17; FIG. 18; 
¶[0037]: “If the traveler wishes to book the travel plans by reserving a ride with the selected ridesharing service, the process proceeds to act 98, wherein the user is notified of the booking being set. A representative notification is shown in FIG. 18”; 
¶[0042]: “The traveler is notified of the booking, and may be able to track the driver's progress toward his/her location on a map and/or through text notifications, and/or may be notified when the driver arrives at his/her location”; 
[… stops the vehicle…]) based on the user’s confirmation of the booking on the user’s mobile device (on the basis of information acquired from the terminal device in response to the notification of the any device that communicates with the terminal device carried by the occupant)). 

Additionally, Rychtyckyj further teaches:
[… the occupant will board the vehicle at] a boarding position at which the occupant is not influenced by the external environment or a boarding position at which the occupant is influenced by the external environment, and 
(Rychtyckyj, FIG. 2; 
¶[0054]: “virtual chauffeur agent 231 can instruct virtual driving system 251 (through driving system agent 256) to drive to location 212, pull up slightly to get out of a puddle, drive to a nearby covered location, etc.”; 
Where a nearby covered location is a boarding position that is not influenced by the external environment ([… the occupant will board the vehicle at] a boarding position at which the occupant is not influenced by the external environment or a boarding position at which the occupant is influenced by the external environment))

the driving controller stops the vehicle at a position at which the occupant is not influenced by the external environment or a position at which the occupant is influenced by the external environment […]. 
(Rychtyckyj, FIG. 2; 
¶[0041]: “Virtual chauffer agent 231 can send commands to driving system agent 256. Commands can instruct virtual driving system 251 to take various actions defined in a task, such as, for example, driving to a location”; 
¶[0054]: “virtual chauffeur agent 231 can instruct virtual driving system 251 (through driving system agent 256) to drive to location 212, pull up slightly to get out of a puddle, drive to a nearby covered location, etc.”; 
Where virtual chauffeur agent 231 autonomously stops the vehicle (the driving controller stops the vehicle) at a nearby covered location (at a position at which the occupant is not influenced by the external environment or a position at which the occupant is influenced by the external environment)).

Regarding claim 10, Rychtyckyj, Friedman, Shmueli Friedland, and Vogel teach the vehicle control system according to claim 9. Rychtyckyj further teaches:
when the vehicle is moved to a boarding position at which an occupant boards the vehicle and is stopped […] at a boarding position at which the occupant is not influenced by the external environment. 
(Rychtyckyj, FIG. 2; 
¶[0041]: “Virtual chauffer agent 231 can send commands to driving system agent 256. Commands can instruct virtual driving system 251 to take various actions defined in a task, such as, for example, driving to a location”; 
¶[0054]: “virtual chauffeur agent 231 can instruct virtual driving system 251 (through driving system agent 256) to drive to location 212, pull up slightly to get out of a puddle, drive to a nearby covered location, etc.”; 
Where virtual chauffeur agent 231 autonomously stops the vehicle (when the vehicle is moved to a boarding position at which an occupant boards the vehicle and is stopped) at a nearby covered location (at a boarding position at which the occupant is not influenced by the external environment)).

Additionally, Shmueli Friedland further teaches: 
 […] the any device that communicates with the terminal device carried by the occupant does not send the notification if congestion is not expected [at a boarding position...]. 
(Shmueli Friedland, FIG. 1; FIG. 5a; 
¶[0030]: “one or more instructions of the controller 34 are embodied in the passenger management system 100 and, when executed by the processor 44, manage the interaction between the passenger and the autonomous vehicle through various interfaces. Such passenger vehicle interfaces may include… messages on the passenger's mobile device which may include text, audio or video”; 
...The system 100 notifies the passenger of being paired with the approaching vehicle 10 at 96. The passenger may be notified via a mobile communication device”;
¶[0055]: “...Once the passenger is identified from the sensor data 202, the system determines an appropriate indicator format for the LED lighting system 204 on the exterior of the vehicle. An appropriate indicator format should provide easy of the location of the autonomous vehicle recognition by the passenger. The appropriate format depends upon such factors as traffic”;
¶[0056]: “As the autonomous vehicle stops, the vehicle sensors will identify any entry obstacles to the vehicle 210. Examples of such obstacles may include heavy traffic”; 
Where the system 100 that communicates with a mobile device of the passenger (the any device that communicates with the terminal device carried by the occupant) determines obstacles such as heavy traffic while stopping to pick-up the passenger, i.e. determines if congestion is expected at the boarding position and changes an LED format if there is heavy traffic; thus, the system does not change the LED format, i.e. does not send a notification (does not send the notification) if congestion is not expected at the pickup location (if congestion is not expected [at a boarding position...])).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rychtyckyj and Friedman, as applied to claim 1, above, and in further view of Shmueli Friedland et al. (PGPub No US 2018/0354411 A1), henceforth known as Shmueli Friedland. 
Regarding claim 11, Rychtyckyj and Friedman teach the vehicle control system according to claim 1. Rychtyckyj and Friedman fail to teach the limitations of claim 11 as a whole.

However, in the same field of endeavor, Shmueli Friedland teaches:
an illumination controller that controls an illumination provided in the vehicle, 
(Shmueli Friedland, FIG. 1; FIG. 5a; FIG. 5b; ¶[0013]; ¶[0014]; 
¶[0024]: “the autonomous vehicle 10 generally includes… at least one controller 34”; 
¶[0028]-[0029]: “The controller 34 includes at least one processor 44… The instructions, when executed by the processor 44, receive and process signals from the sensor system 28… and generate control signals to the actuator system 30 to automatically control the components of the autonomous vehicle 10 based on the logic, calculations, methods, and/or algorithms”; 
the system 100 activates the recognition indicator for the passenger at 98… the recognition indicator will be a light emitting diodes (LED) lighting system mounted on the vehicle”; 
Where controller 34 (an illumination controller) activates the lighting system on the vehicle (that controls an illumination provided in the vehicle)) 

wherein when the vehicle is moved to the boarding position by the driving controller and the occupant of the vehicle is recognized by the part of the program implemented by the processor using the instructions stored in the memory or equivalent, the illumination controller lights the illumination according to a predetermined lighting mode to notify the occupant of arrival of the vehicle.
(Shmueli Friedland, FIG. 1; FIG. 5a; FIG. 5b; ¶[0028]-[0029]; 
¶[0049]: “As shown in detail with regard to FIG. 5a and with continued reference to FIGS. 1-3, a flowchart illustrates a pickup flow for the passenger 92 approaching and entering an autonomous vehicle 90… As the passenger approaches the vehicle 10, signals received from sensors 28 on board the vehicle 10 are used to identify the passenger 94”; 
¶[0051]: “Upon identification of the passenger at 94 and notification to the passenger at 96, the system 100 activates the recognition indicator for the passenger at 98. The recognition indicator allows the passenger to identify the vehicle at a short distance. In some examples, the recognition indicator will be a light emitting diodes (LED) lighting system mounted on the vehicle… It should be understood that various combinations of location, illumination pattern and color of the lighting may be used as a recognition signal”; 
Where when autonomous vehicle 90, controlled by controller 34, pickups passenger 90 (when the vehicle is moved to the boarding position by the driving controller) and recognizes the passenger through controller 34 and sensors 28 (and the occupant of the vehicle is recognized by the part of the program implemented by the processor using the instructions stored in the memory or equivalent), the system 100, including controller 34 (the illumination controller), activates the LED system on the vehicle (lights the illumination) in a predetermined manner, i.e. lighting mode (according to a predetermined lighting mode), in order to allow the passenger to identify the vehicle (to notify the occupant of arrival of the vehicle)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Rychtyckyj and Friedman with the feature of notifying an Once the passenger is identified from the sensor data 202, the system determines an appropriate indicator format for the LED lighting system 204 on the exterior of the vehicle. An appropriate indicator format should provide easy of the location of the autonomous vehicle recognition by the passenger” (Shmueli Friedland, ¶[0055]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gordon et al. (PGPub No US 2017/0057516 A1) teaches a computer-implemented method, system, and/or computer program product redirects a self-driving vehicle (SDV) to a physical location of a product provider. A self-driving vehicle (SDV) on-board computer on an SDV receives a current location and a planned route to an initial destination of the SDV. The SDV on-board computer receives information describing real-time physiological states of one or more occupants of the SDV, and then identifies a physical location of a product provider that provides a solution to ameliorate the real-time physiological states of the one or more occupants of the SDV. The SDV on-board computer then alters the planned route of the SDV to redirect the SDV on-board computer to autonomously drive the SDV to the physical location of the product provider.
Reiley et al. (PGPub No US 2019/0197325 A1) teaches a method for monitoring an interior state of an autonomous vehicle includes: at the autonomous vehicle, recording a pre-ride image of an interior of the autonomous vehicle prior to initiating a ride; following completion of the ride, recording a post-ride image of the interior of the autonomous vehicle; detecting a region of the post-ride image differing from the pre-ride image, the region of the post-ride image representing a change in the interior of the autonomous vehicle following occupancy of the autonomous vehicle by a user; classifying a type of an object depicted in the region of the post-ride image based on features extracted from the region of the post-ride image; and in response to classifying the object depicted in the region of the post-ride image as a personal item, serving a prompt to the user to retrieve the object from the autonomous vehicle.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668